                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:19-CV-373-D


KENNETH S. CANNON,                            )
                                              )
                              Plaintiff,      )
                                              )
                    ~                         )                    ORDER
                                              )
WAL-MART ASSOCIATES,INC.,and                  )
WAL-MART STORES EAST, L.P.,                   )
                                              )
                              Defendants.     )


       On August 27, 2019, Kenneth S. Cannon ("Cannon" or ''plaintiff") filed a complaint against

,,Wal-Mart Associates, Inc. and Wal-Mart Stores East, L.P. (collectively, "Wal-Mart'' or

"defendants") alleging claims under the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et~ .
         l                      '
("FMLA"), the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et~ ("ADA"), and the

Employee Retirement Income Security Act, 29 U.S.C. §§ 1001 et~ ("BRISA"). See Comp!. [D.E.

 1]. On September 14, 2020, Wal-Matt moved to dismiss the complaint and to disqualify Emanuel

& Dunn from representing the bankruptcy estate and trustee, [D.E. 27], and filed a memorandum and

exhibits in support [D;E. 28]. On the same date, Cannon moved for extension of time to complete

discovery and for additional depositions, [D.E. 29], and the next day filed a memorandum in support

[D.E. 30]. On September 29, 2020, Wal-Mart moved to dismiss the action for failure to join the real

party in interest [D.E. 31 ]. The same day, Wal-Mart filed a combined memorandum in support and

response in opposition to Cannon's motion for extension of time to complete discovery and for

additional depositions [D.E. 32]. On October 5, 2020, Cannon responded in opposition to Wal-

Mart's motion to dismiss and to disqualify [D.E. 33]. On October 15, 2020, Wal-Mart moved for



             Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 1 of 18
~ummary judgment [D.E. 34] and filed a memorandum in support [D.E. 35], a statement ofmaterial

facts [D.E. 36], and an appendix [D.E. 37-43]. On October 19,2020,Wal-Martreplied to Cannon's

response in opposition to Wal-Mart's motion to dismiss and to disqualify [D.E. 45]. On October 20,

2020, Cannon responded in opposition to the motion to dismiss for failure to join the real party in

interest [D.E. 46]. On November 3, 2020, Wal~Mart replied [D.E. 47]. On November 5, 2020,

Cannon responded in opposition to Wal-Mart's motion for summary judgment [D.E. 48] and filed

a statement ofmaterial facts and exhibits [D.E.49]. On December 3, 2020, Wal-Mart replied [D.E.

51] and responded to Cannon's statement ofmaterial facts [D.E. 52] and filed an appendix [D.E. 53].

On the same date, Wal-Mart moved to exclude the expert testimony ofLaura Juel [D.E. 54] and filed

an exhibit [D.E. 54-1] and a memorandum in support [D.E. 55]. On December 23, 2020, Cannon

responded in opposition [D.E. 56]. On January 14, 2021, Wal-Mart replied [D.E. 59].

       As explained below, the court grants in part Wal-Mart's motion to dismiss for lack of

subject-matter jurisdiction and failure to state a claim, grants Wal-Mart's motion to dismiss for

failure to join the real party in intere~t, grants in part Wal-Mart's motion for summary judgment on
                                                                                               (
the issue ofjudicial estoppel and denies as moot the remainder of the motion, denies as moot Wal-

Mart's mptions to disqualify Emanuel &Dunn and to exclude Laura Juel's expert testimony, and

denies as moot Cannon's motion for extension oftime for discovery and for additional depositions.

                                                 I.

       Cannon's claims concern Wal-Mart's termination of Cannon's employment as a yard driver
                    ,               )
the day before Cannon planned to take leave for carpal tunnel release surgery. See Co~pl. ff 7-49.

Wal-Mart employed Cannon at its distribution facility in Hope Mills, North Carolina. See id. ff 4-6.

Cannon is a resident of Cumberland County, North Carolina. See id ,r 4. Wal-Mart Associates, Inc.

is a Delaware corporation with its principal place of business in Arkansas. See id. ,r 5. Wal-Mart

                                                 2

           Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 2 of 18
Stores East, L.P. is a Delaware corporation with its principal place of business in Arkansas. See id.

,r 6.
         Cannon alleges that Wal-Mart interfered with his FMLA rights when it terminated his

employment the day before he planned to take medical leave (count one). See id. ft 53-59. Cannon

alleges that Wal-Mart retaliated against Cannon for taking FMLA leave (count two). See id. ft

60-e66. Cannon alleges that Wal-Mart violated the ADA throughretaliation~d discrimination when

it terminated Cannon's employment for taking leave to correct a disability, namely, carpal tunnel

syndrome (count three). See id. ft 61-79. Cannon alleges that Wal-Mart violated ERISA when it

terminated his employment so as to deny him employee health benefits and short-term disability

benefits for medical leave (count four). See id. ft 80-91. Cannon also claims attorney's fees under

the FMLA, ERISA, and ADA (count five). See id. ft 92-94. Cannon seeks declaratory relief,

equitable relief, compensatory, liquidated, and punitive damages, and attorney's fees. See id. at

13-14.

         On June 4, 2020, Cannon filed for Chapter 7 bankruptcy in the United States Bankruptcy

Court for the Eastern District of North Carolina (the "bankruptcy court''). See Voluntary Petition

for Individuals Filing for Bankruptcy, In re Cannon, No. 20-02148-5-JNC (Banlcr. E.D.N.C. June

4, 2020); [D.E. 28-2]. Cannon did not disclose this civil action on his initial bankruptcy schedule.

See [D.E. 28-2] 11, 21.

         On July 9, 2020, Wal-Mart's counsel discovered the bankruptcy petition and told Cannon's

counsel, Emanuel & Dunn, that Cannon had filed for bankruptcy. See [D.E. 28-3] 3; [D.E. 36] ,r 77.

Emanuel & Dunn responded it was unaware of Cannon's bankruptcy filing. See [D.E. 28-3].

Emanuel & Dunn contacted Cannon's bankruptcy attorney, Jeremy Ham ("Harn"), about the Wal-

Mart litigation. See [D.E. 33] 2. Harn was unaware of Cannon's civil action against Wal-Mart. See

                                                 3

            Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 3 of 18
id. On July 10, 2020, Cannon amended his bankruptcy schedule to disclose the civil action against

Wal-Mart. See Amended Voluntary Petition for Individuals Filing for Bankruptcy, In re Cannon,

No. 20-02148-5-JNC '(Banlcr. E.D.N.C. July 10, 2020); [D.E. 33-1]; cf. [D.E. 49] ,r 77. Cannon

listed the lawsuit as an exempt personal injury action. See [D.E. 33-1] 17.

       On July 15, 2020, Cannon's counsel emailed the bankruptcy trustee, Richard D. Sparkman

("Sparkman," "bankruptcy trustee," or ''trustee"), informing him of counsel's belief that counsel
                                                                                           u

could not proceed with the present litigation absent Sparkman's request. See [D.E. 33-2] 4.

Sparkman.responded that Cannon's action was exempt as a personal injury action and that Cannon's

amended petition properly and timely disclosed the claim. See id. at 3. Sparkman cautioned that

he or the creditors could object to the personal injury exemption. See id. Sparkman forwarded the

correspondence to Wal-Mart's counsel. See id. at 2-3. On July 27, 2020, Wal-Mart's counsel wrote
J

to Sparkman arguing that exemption was improper. See id. at 2, 6-7.

       On August 11, 2020, Wal-Mart tendered a settlement offer. See [D.E. 28-4] 2. On

September 4, 2020, three days after the response deadline, Cannon's counsel rejected the offer and

informed Wal-Mart that he "expect[ed] [to] soon be employed as Special Counsel to continue
                                                                                               (


pursuit'' of Cannon's civil action. [D.E. 28-5] 2. The same date, the bankruptcy trustee applied to

employ Emanuel & Dunn as special counsel. See Application to Employ Special Counsel, In re

Cannon, No. 20-02148-5-JNC (Banlcr. E.D.N.C. Sept. 4, 2020). On September 30, 2020, the

bankruptcy ®urt granted Sparkman's request to employ Emanuel & Dunn as special counsel. See

Order to Employ Special Counsel, In re Cannon, No. 20-02148-5-JNC (Banlcr. E.D.N.C. Sept. 30,

2020). On the same ~te, the bankruptcy court discharged Cannon's debts. See Order ofDischarge,
            '                                                        '

In re Cannon, No. 20-02148-5-JNC (Banlcr. E.D.N.C. Sept. 30, 2020).

       On December 17, 2020, Sparkman filed a limited objection to Cannon's personal injury

                                                4

           Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 4 of 18
exemption. See Trustee's Limited Objection to Exemptions, In re Cannon, No. 20-02148-5-JNC

(Bankr. E.D.N.C. Dec. 17, 2020). On December 23, 2020, the bankruptcy court authorized Cannon's

exemption in the present case "save and except the sum of $10,072.39 to·be paid to the Trustee from

the net recovery, if any." [D.E. 58] 2. The bankruptcy court noted that "[t]he Trustee has an.interest

in the Walmart litigation to the extent any recovery is determined not to be in the nature of personal

injury or exceeds allowable exemptions." Id.

                                                  II.

       A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009); Bell Atl. Con,. v. Twombly. 550 U.S. 544,

554-63 (2007); Coleman v. Md. Court of Appeals. 626 F.3d 187, 190 (4th Cir. 2010), aff'd, 566

U.S. 30 (2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To withstand a Rule

12(b)(6) motion, a pleading ''must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550

U.S. at 570; Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the

facts and reasonable inferences "in the light most favorable to [the nonmoving party]." Massey v.

Ojaniit, 759 F.3d 343, 352 (4th Cir. 2014) (quotatiQn omitted); see Clatterbuck v. City of

Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013), abrogated on other grounds by Reed v. Town of

Gilb~ 576,U.S. 155 (2015). A court need not accept as true a complaint's legal conclusions,

''unwarranted inferences, unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302

(quotation omitted); see Iqbal, 556 U.S. at 678--79. Rather, a plaintiff's factual allegations must

       •
"nudge [his] claims," Twombly. 550 U.S. at 570, beyond the realm of ''mere possibility'' into

''plausibility." Iqbal, 556 U.S. at 678--79.

       When evaluating a motion to dismiss, a court considers the pleadings and any materials

                                                   5

            Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 5 of 18
"attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637F.3d435, 448 (4th Cir. 2011); see Fed. R. Civ. P. lO(c); Goinesv. ValleyCmty. Servs. Bd., 822

F.3d 159, 165-66(4thCir. 2016); Thompsonv. Greene,427F.3d263,268 (4th Cir. 2005). A court

also may consider a document submitted by a moving party if it is "integral to the complaint and

there is no dispute about the-document's authenticity'' without converting the motion into one for

summa:ey judgment. Goines, 822 F.3d at 166. "[I]n the event of conflict between the bare

allegations of the complaint and any exhibit attached ... , the exhibit prevails." Id. (quotation

omitted); see Fayetteville Invs. v. Com. Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991).

Additionally, a court may take judicial notice ofpublic records. See, e.g., Fed. R. Evid. 201; Tellabs,

Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308,322 (2007); Philips v. Pitt Cnty. Mem'l Hosp., 572

F.3d 176, 180 (4th Cir. 2009).

       A motion to 'dismiss under Rule 12(b)(1) tests subject-matterjurisdiction, which is the court's

"statutory or constitutional power to adjudicate the case." Steel Co. v. Citizens for a Better Env't,

523 U.S. 83, 89 (1998) (emphasis omitted); see Holloway v. Pagan River Dockside Seafood, Inc.,

669 F.3d 448, 453 (4th Cir. 2012); Constantine v. Rectors & Visitors of George Mason Univ., 411

F.3d 474, 479-80 (4th Cir. 2005). A federal court ''must determine that it has subject-matter

jurisdiction over [a claim] before it can pass on the merits of that [claim]." Constantine, 411 F.3d

at 479-80. In making that determination, the court ''may consider evidence outside the pleadings

without converting the proceeding to one for summary judgment." Velasco v. Gov't oflndon., 370

F.3d 392,398 (4th Cir. 2004); see Al Shimari v. CACI Premier Tech., Inc., 840 F.3d 147, 154 (4th

Cir. 2016); In re KBR, Inc., Burn Pit Litig.. 744 F.3d 326, 333 (4th Cir. 2014); Williams v. United

States, 50 F.3d 299, 304 (4th Cir. 1995). Plaintiff, as the party asserting that this court has subject-

matterjurisdiction over the claims, must prove that subject-matterjurisdiction exists. See,~ Steel

                                                   6

            Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 6 of 18
Co., 523 U.S. at 103--04; Evans v. B.F. Perkins Co., 166 F.3d 642,647 (4th Cir. 1999); Richmond,

Fredericksburg & Potomac R.R. v. United States, 945 F.2d 765, 768 (4th Cir. 1991).

        Summary judgment is appropriate when, after reviewing the record as a whole, the court

determines that no genuine issue ofmaterial fact exists and the moving party is entitled to judgment

as a matter of law. See Fed. R. Civ. P. 56(a); Scott v. Hams, 550 U.S. 372, 378, 380 (2007);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking summary

judgment must initially demonstrate the absence of a genuine issue of material fact or the absence

of evidence to support the nonmoving party's case. See Celotex Com. v. Catr~ 477 U.S. 317, 325

(1986). Once the moving party has met its burden, the nonmoving party may not rest on the

allegations or denials in its pleading, see Anderson, 477 U.S. at 248-49, but ''must come forward

with specific facts showing that there is a genuine issue for trial." Matsushita Elec. ~dus. Co. v.

Zenith Radio Con,.• 475 U.S. 574, 587 (1986) (emphasis and quotation omitted). A trial court

reviewing a motion for summaryjudgment should determine whether a genuine issue ofmaterial fact

exists for trial. See Anderson, 477 U.S. at 249. In making this determination, the court must view

the evidence and the inferences drawn therefrom in the light most favorable to the nonmoving party.

See Harris, 550 U.S. at 378.
                             I



        A genuine issue ofmaterial fact exists ifthere is sufficient evidence favoring the nonmoving
                                  J

party for a jury to return a verdict for that party. See Anderson, 477 U.S. at 249. "The mere

existence of a scintilla of evidence in support ofplaintiff's position [is] insufficient ...." Id. at 252;

see Beale v. Hardy, 769 F.2d 213,214 (4th Cir. 1985) ("The nonmoving party, however, cannot

create a genuine issue of material fact through mere speculation or the building of one inference

upon another."). Only factual disputes that affect the outcome under substantive law properly

preclude summary judgment. See Anderson, 477 U.S. at 248.

                                                    7

            Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 7 of 18
                                                 m.
       Initially, the court considers whether Cannon has standing to bring these claims. "Standing
          '
is a threshold jurisdictional question which ensures that a suit is a case or controversy appropriate

for the exercise of the courts' judicial powers .... The core goal ofthe standing inquiry is to ensure

that a plaintiff bringing an action has enough of a stake in the case to litigate it properly."   ~


United States, 269 F.3d 459,466 (4th Cir. 2001); see Steel Co., 523 U.S. at 102; Vinal v. Fed. Nat'l

Mortg. Ass'~ 131 F. Supp. 3d 529,536 (E.D.N.C. 2015).

       Wal-Mart argues that Cannon's claims remain the property ofthe bankruptcy estate and that

only the bankruptcy trustee has standing to pursue the claims. see- [D.E. 28] 6-7; see also [D.E. 35]

25-26. Cannon responds that he has standing because North Carolina law exempts this civil action

from the bankruptcy estate as a personal injury action. See [D.E. 33] 4-7. Wal-Mart replies that

Cannon cannot recover for personal injuries under four of his five claims. See [D.E. 45] 3-6.

       Filing a Chapter 7 bankruptcy petition creates a bankruptcy estate, and "all property of the

debtor is included in the bankrupt estate, including exempt property. After the property comes into

the estate, then the debtor is permitted to exempt it . . . and _the court will have jurisdiction to
                                                                      I

determine what property may be exempted and what remains as property of the estate." Tignor v.

Parkinso~ 729 F.2d 977,980 (4th Cir. 1984) (quotation omitted), superseded by statute on other

grounds by Va. Code Ann. § 34-28.1; see 11 U.S.C. §§ 301-03, 541(a). The bankruptcy estate
~


consists of, among other things, "all legal or equitable interests of the debtor in property as of the

commencement of the [bankruptcy] case." 11 U.S.C. § 54l(a)(l). ''The scope of [section 541(a)]

is broad. It includes all kinds of property, including tangible or intangible property [and] causes of

action." Tignor, 729 F.2d at 980 (quotation omitted); see In re Bog~ 414 F.3d 507, 512 (4th Cir.

2005); In re Cottrell, 876 F.2d 540, 542-43 (6th Cir. 1989); Vinal, 131 F. Supp. 3d at 537;

                                                  8

              Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 8 of 18
    Robertson v. Flowers Baking Co. of Lynchburg, LLC, No. 6:11-cv-00013, 2012 WL 830097, at •3

    (W.D. Va. Mar. 6, 2012) (unpublished), aff'd, 474 F. App'x 242 (4th Cir. 2012) (per curiam) ,:

    (unpublished); Inre Hamlett, 304 B.R. 737, 740-41 (BanJcr. M.D.N.C. 2003). The estate's property

    includes contingent and u.nliquidated claims, and debtors have an affirmative, continuing duty to

    disclose them to the bankruptcy court. See In re Coastal Plains, Inc., 179 F.3d 197, 207--08 (5th Cir.

    1999).

             "Property of the estate includes all of the debtor's interest in any cause of action that has

    accrued prior to the bankruptcy petition. And 'all,' 11 U.S.C. § S41(a)(l), means 'all."' Miller v.

    Pac. Shore Funding.. 287 B.R. 47, SO (D. Md. 2002) (citation omitted), aff'd, 92 F. App'x 933 (4th

    Cir. 2004) (per curiam) (unpublished); see Sain v. HSBC Mortg. Servs., Inc., C.A. No. 4:08-28S6-

    TLW-TER, 2009 WL 28S8993, at •s (D.S.C. Aug. 28, 2009) (unpublished). Moreover, "[p]roperty.

    of the debtor does not escape the bankruptcy estate merely because the debtor is utiaware of its
                                                                                   \


    existence." Miller, 287 B.R. at SO; see In re Coastill Plains, 179 F.3d at 208 ("The debtor need not
I
    know all the facts or even the legal basis for the cause of action; rather, if the debtor has enough

    information ... prior to confirmation to suggest that it may have a possible cause of action, then that

    is a 'known' cause of action such that it must be disclosed." (quotation omitted)); United States ex

    rel. Saidiani v. NextCare, Inc., No. 3:11CV141, 2014 WL 4672417, at *2-4 (W.D.N.C. Sept 18,

    2014) (unpublished). Likewise, a cause of action that a debtor never disclosed to the bankruptcy

    court is considered property of the estate and belongs to the bankruptcy trustee at fili.Qg. See

    Robertson, 2012 WL 8300097, at *4; Smn, 2009 WL 28S8993, at •s.

             When a debtor files a bankruptcy petition, the debtor surrenders to the bankruptcy trustee the

    right to control the estate, including legal claims. See 11 U.S.C. § 323; In re Ric~ 117 F.3d

    1414, 1997 WL 360644, at• 1 (4th Cir. 1997) (per curiam.) (unpublished table decision); Robertson,

                                                       9

                Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 9 of 18
 2012 WL 830097, at *4. "If a cause of action is part of the estate of the bankrupt then the trustee

 alone has standing to bring that claim." Nat'l Am. Ins. Co. v. Ruppert Landscaping Co., 187 F.3d

 439,441 (4thCir.1999); see Wilson v. Dollar Gen. Com., 717F.3d337, 342 (4th Cir. 2013); Steyr-

 Daimler-Puch of Am. Com. v. Pappas, 852 F.2d 132, 136 (4th Cir. 1988); Robertson, 2012 WL

 830097, at *4; Evans v. Allied Air Enters., Inc., CIA No. 5:10-2029-MBS, 2011 WL 4548307, at

 •2 (D.S.C. Sept. 30, 2011) (unpublished); In re Fam. Dollar FLSA Litig., No. 3:08 MD 1932, 2009

 WL 1750908, at •5 (W.D.N.C. June 19, 2009) (unpublished). Thus, until the trustee abandons the

 action or the bankruptcy court declares the action exempt from creditor claims, the debtor cannot

 proceed with the action in district court. See Steyr-Daimler-Puch, 852 F.2d at 136; Nat'l Am. Ins.

 Co., 187 F.3d at 441; Vinal, 131 F. Supp. 3d at 537; Evans, 2011 WL 4548307, at •2; Sain, 2009

 WL 2858993, at *4-5; In re Hamlett, 304 B.R. at 740--41; Miller, 287 B.R. at 50--51.

        "A debtor shall list the property claimed as exempt under § 522 of the [Bankruptcy] Code

. on the schedule of assets required to be filed by [Federal] Rule [of Bankruptcy Procedure] 1007."

 Fed. R. Bankr. P. 4003(a). A debtor may amend the schedule "as a matter of course at any time

 before the case is closed." Fed. R. Bankr. P. 1009(a); see Botkin v. DuPont Cmty. Credit Union, 650

 F.3d 396, 398--99 (4th Cir. 2011). Absent exceptional circumstances, "a court ordinarily does not

 have discretion to deny leave to amend or to require a showing of good cause." Tignor, 729 F.2d

 at978; see Inre LoCurto, 239 B.R. 314,316 (Bankr. E.D.N.C. 1999).

        Cannon timely amended his bankruptcy petition to include the Wal-Mart litigation. See

 [D.E. 33-1]. In his amended petition, Cannon claimed the Wal-Mart litigation as property exempt

 from the bankruptcy estate with a value of zero dollars. See id. at 17.

        "An asset is exempt from the bankruptcy estate if: (1) the de~tor lists it as a claimed

 exemption; (2) no party in interest objects; and (3) a statute authorizes the exemption." Miller, 287

                                                  10

           Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 10 of 18
 B.R. at 51; see 11 U.S.C. § 522(1); Musari v. Countrywide Home Loans, No. PWG-15-3028, 2016

 U.S. Dist. LEXIS 101561, at *13 (D. Md. Aug. 3, 2016) (unpublished). "The bankruptcy code sets.
                                    ,,

· forth a list of items that a debtor may Dexempt from the property ofthe estate, but also permits each

 state to opt out ofthe federal scheme and to enact a set of exemptions for its own citizens." Musari,

 2016 U.S. Dist. LEXIS 101561, at *13 (citation and quotation omitted).

         Under North Carolina law,

         a debtor is entitled to retain [the following] free of the enforcement of the claims of
         creditors:

                (8) Compensation for personal injury, including compensation from private
                disability policies or annuities, or compensation for the death of a person
                upon whom the debtor was dependent for support, but such compensation is
                not exempt from claims for funeral, legal, medical, dental, hospital, and
                health care charges related to the accident or injury giving rise to the
                compensation.

 N.C. Gen. Stat.§ 1C-1601(a)(8); see Inre Thompso!l, 313 B.R. 683,685 (Banla. M.D.N.C. 2004).

 This exemption includes claims for bodily injury, mental anguish, and lost wages. See In re Cynthia

 Amelia Butler, Debtor, No. 20-50897, 2021 WL 3415032, at *3-5 (Banla. M.D.N.C. July 20, 2021)

 (unpublished); In re Thompso!l, 313 B.R. at 685-86 ("In a personal injury action in North Carolina,

 an individual is entitled to recover the present worth of all damages naturally and proximately

 sustained in consequence of the injury, including lost wages."); Jnre LoCurto, 239 B.R. at 316-18.

· Section 1C-1601(a)(8) exempts personal injury claims seeking compensatory relief.

         For Cannon to exempt his claims under the personal injury exemption, compensatory

 damages must be an available remedy for Cannon's claims. Cannon asserts claims for FMLA

 interference (count one), FMLA retaliation (count two), ADA retaliation and discrimination (count

 three), BRISA benefits (count four), and attorney's fees (count five). See Comp!. ft 53-94.

         The FMLA permits recovery of compensatory damages but not punitive damages or claims

                                                  11

            Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 11 of 18
for emotional distress. See 29 U.S.C. § 2617(a)(l);'Farrell v. Tri-Cn1y. Metro. Transp. Dist., 530

F.3d 1023, 1025 (9th Cir. 2008) (collecting cases); Gray v. Am. Homepatient, Inc., CIA No. 2:14-

1207-DCN-BM, 2014 WL 7965987, at *10 (D.S.C. Oct. 24, 2014) (unpublished). report and

recommendation adopte_g, 2015 WL 892780 (D.S.C. Mar. 3, 2015) (unpublished); Alexander v.

Carolina Fire Control Inc., No. 1:14CV74, 2014 WL 3729546, at *6 (M.D.N.C. July 25, 2014)

(unpublished). The ADA permits recovery of compensatory damages for discrimination claims.

See, e.g.. Paulene v. Ci1y of Frederick, 787 F. Supp. 2d 360,391 n.39 (D. Md. 2011) (collecting

cases). The ADA, however, does not permit "compensatory and punitive damages" for an ADA
                                      '        .
                   .                                                                                 r

retaliation claim. Kramerv. Banc ofAm. Secs., LLC, 355 F.3d 961, 965 (7th Cir. 2004); see Bowles

v. Carolina Cargo, Inc., 100 F. App'x 889,890 (4th Cir. 2004) (percuri81:11-) (unpublished) ("anADA

retaliation claimant is limited to equitable relief' (citation omitted)); Rhoads v. F.D.I.C.• 94 F. App'x

187, 188 (4th Cir. 2004) (per curiam) (unpublished). BRISA does not permit compensatory or

punitive damages. See Mass. Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 140-44 (1985).

        On December 23, 2020, the bankruptcy court authorizedCannon's exemption in this case

"save and except the sum of $10,072.39 to be paid to the Trustee from the net recovery. if any."
                                                                      r\

[D.B. 58] 2. The bankruptcy court, however, noted that "[t]he Trustee has an interest in the Wa1mart

litigation to the extent any recovery is determined not to be in the nature of personal injury or

e~ceeds allowable.exemptions." Id.

        The personal injury exemption only exempts Cannon's claims to the extent Cannon can
                                                     '
recover compensatory damages. Cannon can recover compensatory damages under his ADA

discrimination and FMLA claims. See Farrell, 530 F.3d at 1025; Paulene, 787 F. Supp. 2d at 391

n.39. Cannon, however, also asserts claims for equitable relief under the FMLA. the ADA, and
                                                                  I

BRISA. See Compl. at 13. To the extent Cannon seeks equitable-reliefas opposed to compensatory

                                                   12

           Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 12 of 18
damages, his claims do not fall under the exemption. , Furthermore, Cannon cannot recover
                                                            I




compensatory damages under his ADA retaliation and BRISA claims; therefore, those claims fall

outside the personal injury exemption.

        Cannon only bas standing to bring his FMLA claims and ADA discrimination claims to the

extent that he seeks compensatory damages. These claims remain Cannon's property; therefore,

Cannon bas standing to bring them. However, Cannon's BRISA claim, ADA retaliation claim, ADA

discrimination claim for equitable relief, and FMLA claims for equitable relief do not fall under the

personal injury exemption. Therefore, they remain the property of the bankruptcy estate. Because

the trustee controls the estate, only the trustee bas standing to bring those non-exempt claims.

Accordingly, Cannon lacks\ standing to bring his BRISA claim, ADA retaliation claim, ADA

discrimination claim for equitable relief, or FMLA claim for equitable relief. Thus, the court lacks

subject-matter jurisdiction to adjudicate those claims.

        Furthermore, Wal-Mart argues that Cannon lacks standing because he failed to show that the

trustee abandoned the claims. See [D.B. 45] 6-7. Under 11 U.S.C. § 554,

        (a) After notice and a hearing, the trustee may abandon any property ofthe estate that
        is burdensome to the estate or that is of inconsequential value and benefit to the
        estate.
    )
        .(b) On request of a party in interest and after notice and a hearing, the court may
         order the trustee to abandon any property of the estate that is burdensome to the
         estate or that is of inconsequential value and benefit to the estate.

        (c) Unless the court orders otherwise, any property scheduled under section 521 (a)(l)
        of this title not otherwise administered at the time of the closing o_f a case is
        abandoned to the debtor and administered for purposes of section 350 of this title.

11 U.S.C. §§ 554(a}-(c); see Musari, 2016 U.S. Dist. LEXIS 101561, at *12.

        Thetrusteebasnotabandoned the remaining claims. See [D.B. 45] 7; [D.B. 46] 11-12; [D.B.

47] 3. Nothing in the bankruptcy record indicates notice and a hearing showing the trustee

                                                 13

           Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 13 of 18
                                                                                                         .   I
      abandoned the remaining claims. See generally In re Cannon, No. 20-02148-5-JNC (docket); see
                          '                 '                              -(


      Musari, 2016 U.S. Dist. LEXIS 101561, at *13 ("Upon review of the bankruptcy docket, ... [t]here

      was no notice and hearing that would satisfy abandonment."). Rather, the trustee agreed to exempt

      the remaining claims save for $10,072.39. See [D.E. 58] 2. Thus, the bankruptcy trustee has not

      abandoned the non-exempt claims that remain part of the bankruptcy estate. Accordingly, the court

      grants in part Wal-Mart's motion to dismiss, and dismisses Cannon's BRISA claim, ADA retaliation
                                                                                          (   \
                      C
      claim, and ADA discrimination and FMLA claims to the extent they seek equitable relief.
                                                 \



                                                        IV.
              The doctrine of "fj]udicial estoppel precludes a party from adopting a po~itiori that is

      inconsistent with a stance taken in-prior litigation. The purpose of the doctrine is to prevent a party

      from playing fast and loose with the courts, and to protect the essential integrity of the judicial

      process." Loweiyv. Stovall, 92 F.3d 219, 223 (4th Cir. 1996) (quotation omitted). Judicial estoppel

      applies when:

              (1) the party to be estopped ... advanc[es] an assertion that is inconsistent with a
              position taken during previous litigation; (2) the position [is] one of fact instead of
              law; (3) the prior position must have been accepted by the court in the first
              proceeding; and (4) the party to be estopped must have acted intentionally, not
              inadvertently.
. j



      Folio v. City of Clarksburg. 134 F.3d 1211, 1217-18 (4th Cir. 1998); see Lowezy, 92 F.3d at 224.

              Wal-Mart argues that judicial estoppel bars Cannon's claims against Wal-Mart. See [D.E.
         I
      35]- 24-25. In support; Wal-Mart notes that Cannon initially failed to disclose the Wal-Mart
                                                       '
      litigation to the bankruptcy co-qrt, that Cannon only disclosed the Wal-Mart litigation when Wal-
                                        •                                                           I,




      ~art's attorneys raised the issue to his counsel, and that Cannon disclosed the, value ofthis litigation
                                                                                      \


      . as zero dollars, contradicting his verified interrogatory response in this case. See id. at 24. Cannon

      responds that his statements are not inconsistent and that the value of the Wal-Mart litigation is

                                                         14

                 Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 14 of 18
   contingent. See [D.E. 48] 14-15.

           As for Cannon's inconsistent valuation of the action, judicial estoppel bars Cannon's

  remaining daims. When a debtor represents a valueless claim to the bankruptcy court but represents
                              \
  · value to the district court, he asserts inconsistent positions. See Peterson v. SCIS Air Sec. Cor;p., No.

_ 2:16-cv-849-DS, 2018 WL 3336600, at *3-4 (D. Utah July 6, 2018) (unpublished); Bone v. Taco

  Bell of Am., LLC, 956 F. Supp. 2d 872, 881 (W.D. Tenn. 2013) (barring a claim where the debtor

  listed pending litigation as worth zero dollars in her bankruptcy sche4ule but valued the same claim

  at $500,000 in her complaint); cf. Qµeen v. TA Operating. LLC, 734 F.3d 1081, 1088-90 (10th Cir.

  2013). Here, Cannon adopted inconsistent positions when he listed his claims as worth zero dollars

  in his bankruptcy petition but stated that his claims were worth no less than $64,323.95 in his

  verified interrogatory response in this case. Compare A.mended Voluntary Petition for Individuals

  Filing for Bankruptcy at 13, In re Cannon, No. 20-02148-5-JNC with [D.E. 37] 518. Whether a

  claim has value is a question of fact, not law. The bankruptcy court accepted Cannon's zero dollar

  valuation when it discharged Cannon's debts. See Bone, 956 F. Supp. 2d at 881--82. Cannon's

  omission did not result from mistake or inadvertence. Cannon knew his claims in this action were

  valuable, but he stood to benefit in the bankruptcy case from concealing that value from the

  bankruptcy court and his creditors. See id. at 882--86; cf. Taylor v. DLI Props., LLC, No. 15-13777,

  2019 WL 1057363, at *5 (E.D. Mich. Mar. 6, 2019) (unpublished). That Cannon's claims lacked

  a precise monetary value until adjudicated does not amount to inadvertence. See Bone, 956 F. Supp.

  2d at 882; cf. Peterson, 2018 WL 3336600, at *3. Accordingly, judicial estoppel bars Cannon's

  remaining 'FMLA and ADA discrimination claims.

                                                      V.
           "[T]o the extent that Plaintiff's claims are the property of the bankruptcy estate, judicial

                                                      15

              Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 15 of 18
  estoppel does not apply to prevent the Trustee from pursuing Plaintiff's claims." Evans, 2011 WL

  4548307, at *4; cf. Auday v. Wet Seal Retail, Inc., 698 F.3d 902, 905 (6th Cir. 2012) ("It is by no

 means clear that the doctrine of judicial estoppel applies when a trustee brings a claim."); Reed v.

  City ofArlington, 650 F.3d571, 574-75 (5th Cir. 2011) (en bane); Biesekv. SooLineR.R. Co., 440

  F.3d 410, 413 (7th Cir. 2006). Cannon's non-exempt ADA retaliation claim, BRISA claim, and

 FMLA and ADA discrimination claims for equitable relief remain the property of the bankruptcy

  estate. Thus, the court evaluates Wal-Mart's motion to dismiss the action for failure to join the real

  party in interest, namely, the trustee. See [D.E. 31].

         Wal-Mart argues that the bankruptcy trustee is the real party in intere~ and that the court

  should dismiss the action because the trustee has made no effort to join the action. See [D.E. 32]

 4. Cannon responds that he is the real party in interest. Alternatively, Cannon argues that the trustee

' ratified this action by ,employing special counsel. See [D.E. 46] 9--11. Wal-Mart replies that

 employing special counsel does not constitute ratification. See [D.E. 47] 2-3.

         "An action must be prosecuted in the name of the real party in interest." Fed. R. Civ. P.

  17(a)(l ). Because Cannon's non-exempt claims "belong to the bankruptcy estate, the Trustee is the

 real party in interest." Nicholas v. Green Tree Servicing, LLC, 173 F. Supp. 3d 250, 257 (D. Md.

 2016). "The court may not dismiss an action for failure to prosecute in the name of the real party

 in interest until, after an objection, a reasonable time has been allowed for the real party in interest

 to ratify, join, or be substituted into the action." Fed. R. Civ. P. 17(a)(3). "[B]efore dismissing a

 case because the plaintiff's claims belong to the bankruptcy estate, a cburt must first consider

 whether there has been reasonable time for the trustee to ratify,join, or be substituted into the action,

  and whether the plaintiff's decision to pursue the action directly was the result of an understandable

 mistake." Nicholas, 173 F. Supp. 3d at 257. Ratification requires the ratifying party to "(l)

                                                    16

            Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 16 of 18
authorize continuation of the action and (2) agree to be bound by its result." Auday v. Wetseal

Retail, Inc., No. l:10-CV-260, 2013 WL 2457717, at •7 (E.D. Tenn. June 6, 2013) (unpublished)

(quotation omitted); see Wieburgv. GTE Sw. Inc., 272 F.3d 302, 307 (5th Cir. 2001); Icon Grp., Inc.

v. Mahogany Run Dev. Con,., 829 F.2d 473, 478 (3d Cir. 1987).

       The trustee did not ratify this action. A trustee does not ratify an action when he requests

special counsel, the bankruptcy court approves special counsel, and the trustee allows the debtor to

continue to pursue his claims without the trustee's participation. See Auday, 2013 WL 2457717, at

•1. Here, the trustee requested the employment of special counsel. See Application to Employ

Special Counsel, In re Cannon, No. 20-02148-5-JNC. In tum, the bankruptcy court approved the

special counsel. See Order to Employ Special Counsel, In re Cannon, No. 20-02148-5-JNC.

However, Cannon, not the trustee, continued to litigate the action. Moreover, the trustee has not
                                                       '

moved to intervene and Cannon has not moved to substitute the trustee in the action. On September

29, 2020, Wal-Mart objected, see [D.E. 31], and ample time has passed for the trustee to join the

action. The trustee has not. Furthermore, no evidence of mistake on Cannon's part exists. The

trustee did not ratify the present action, and no basis for relief exists under Federal Rule of Civil

Procedure 17(a)(3). Accordingly, the court grants Wal-Mart's motion to dismiss for failure to join

the real party in interest and dismisses the non-exempt claims. 1

                                                VI.

       In sum, the court GRANTS IN PART Wal-Mart's motion to dismiss for lack of subject-

matter jurisdiction and failure to state a claim [D.E. 27], GRANTS Wal-Mart's motion to dismiss

for failure to join the real party in interest [D.E. 31], GRANTS IN PART_ Wal-Mart's motion for


       1
         Because the court dismisses all of Cannon's substantive claims, Cannon's claim for
attorney's fees fails.

                                                 17

           Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 17 of 18
~nmmary judgmentregardingjudicial estoppel and DENIES AS MOOT the remainder ofthe motion

[D.E. 34], DENIES AS MOOT Wal-Mart's motions to disqualify Emanuel & Dunn [D.E. 27] and

to exclude Laura Juel's expert testimony [D.E. 54], and DENIES AS MOOT Cannon's motion for

extension of time for discovery and for additional depositions [D.E. 29]. Wal-Mart may file a

motion for costs in accordance with the Federal Rules of Civil Procedure and this court's local rules.

The clerk shall close the case.

       SO ORDERED. This ...!.Q_ day of September, 2021.



                                                          JSC~DEVERID
                                                          United States District Judge




                                                 118

          Case 5:19-cv-00373-D Document 60 Filed 09/10/21 Page 18 of 18
